        Case 1:20-cv-00689-DAD-SAB Document 10 Filed 12/11/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   HENDRIX MORENO MONTECASTRO,                     )   No.: 1:20-cv-00689-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )
13          v.                                           ORDER ADOPTING FINDINGS AND
                                                     )   RECOMMENDATIONS
14                                                   )
     NEWSOM, et al.,
                                                     )   (Doc. No. 9)
15                                                   )
                    Defendants.                      )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Hendrix Moreno Montecastro is proceeding pro se and in forma pauperis in this civil
19   rights action pursuant to 42 U.S.C. § 1983.
20          On November 4, 2020, the assigned magistrate judge issued findings and recommendations
21   recommending that this action be dismissed due to plaintiff’s failure to comply with a court order,
22   failure to prosecute, and failure to state a cognizable claim for relief. (Doc. No. 9.) The findings and
23   recommendations were served on plaintiff and contained notice that any objections were to be filed
24   within fourteen (14) days after service. (Id. at 15.) No objections have been filed, and the deadline to
25   do so has expired.
26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a de
27   novo review of this case. Having carefully reviewed the entire file, the court finds the findings and
28   recommendations to be supported by the record and by proper analysis.
                                                         1
       Case 1:20-cv-00689-DAD-SAB Document 10 Filed 12/11/20 Page 2 of 2



1         Accordingly,

2         1. The findings and recommendations issued on November 4, 2020, (Doc. No. 9), are adopted

3               in full;

4         2. The instant action is dismissed for failure to comply with a court order, failure to prosecute,

5               and failure to state a cognizable claim for relief; and

6         3. The Clerk of Court shall assign a district judge to the case for the purposes of closure and

7               then terminate this action.

8
     IT IS SO ORDERED.
9
10     Dated:      December 10, 2020
                                                        UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
